DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 06/29/2022 amended claim 1.  Claims 1-12 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3, which depends on claim 1, recites “the first lens and the second lens are integrated with each other into an optical element…”; hence claim 3 is directed at embodiment shown in Fig. 3, which is Example 1.  In the Example 1 there is no disclosure of the first lens having positive power (as recited in claim 1).  The first lens, in Example 1, is the lower part of the optical element L16; the second lens is the upper part of optical element L16; and the optical element L16 is a negative meniscus.
Claim 9 depends on claim 3; hence it is also rejected based on the same ground of rejection as claim 3.
 
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20150346469 A1) in view of Narimatsu (US 20180033123 A1).
Regarding claim 1, Lin teaches a projection system comprising: a first optical system (22 and/or G); a second optical system (R) disposed at an enlargement side of the first optical system (22 and/or G); and a third optical system (top half of L11) disposed at the enlargement side of the second optical system (R), wherein an intermediate image (Fig. 2 and 4) conjugate with a reduction-side image formation plane is formed between the first optical system (22 and/or G) and the second optical system (R), the first optical system (22 and/or G) includes a first lens (L13) disposed in a position closest to the enlargement side in the first optical system (22 and/or G) the first lens (L13) having positive power and a shape of a fist meniscus (L13), the second optical system (R) includes a mirror (R) having a concave curved surface, the third optical system (top half of L11) includes a second lens (top half of L11), the second lens (top half of L11) having negative power and a shape of a second meniscus that is different from the shape of the first meniscus (L13), an effective range of the first lens (L13) is located at one side of an optical axis of the first optical system (22 and/or G), and an effective range of the second lens (top half of L11) is located at other side of the optical axis (Fig. 2-4).
Lin does not explicitly teach the first lens (L13) and the second lens (top half of L11) are not symmetrical along a direction corresponding to the optical axis.
Narimatsu teaches trimming off unused portion of a lens element to reduce size and weight of the projection system ([0103]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin with Narimatsu such that unused portion of a lens elements L11 and L13 are trimmed off which results in the lens elements L11 and L13 not being symmetrical along a direction corresponding to the optical axis; because it reduces size and weight of the projection system.
Regarding claim 2, Lin further teaches the second lens (top half of L11) includes a concave curved surface recessed toward the enlargement side, the concave curved surface being a surface facing the reduction side of the second lens (top half of L11; Fig. 2-4).
Regarding claim 4, Lin further teaches the first lens (L13) includes a concave curved surface recessed toward the reduction side, the concave curved surface being a surface facing the enlargement side of the first lens (L13), and a convex surface protruding toward the reduction side, the convex surface being a surface facing the reduction side of the first lens (L13), the second lens (top half of L11) includes a convex surface protruding toward the enlargement side, the convex surface being a surface facing the enlargement side of the second lens (top half of L11), and the optical element (L11) is a meniscus lens (Fig. 2-4).
Regarding claim 6, Lin further teaches an area where optical density is maximized in an optical path from the reduction-side image formation plane to an enlargement-side image formation plane is located between the second optical system (R) and the third optical system (top half of L11; Fig. 2-4).
Regarding claims 7, 8, 10 and12, Lin further teaches a projector ([0008]) comprising: inherently, a light source; a light modulator (10) modulating light emitted from the light source to form an image on the reduction-side image formation plane; and the projection system according to claim 1-6, which projects the image.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20150346469 A1) in view of Narimatsu (US 20180033123 A1) and in further view of Lin ‘092 (US 10025092 B1).

Regarding claim 5, Lin does not teach the second optical system (R) further includes a meniscus lens.
Lin ‘092 teaches the second optical system (L1) further includes a meniscus lens (Fig. 2) disposed in the optical axis in a position closer to the first optical system L2 and 22) than the mirror (26), a surface (S2) of the meniscus lens that is a surface facing the first optical system is recessed in a direction away from the first optical system, and the mirror (26) is provided on a surface (S1) of the meniscus lens (L1) that is a surface opposite the first optical system (Fig. 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin with Lin ‘092; because it allows reducing the complexity of the surface profiles of other optical elements.
Regarding claim 11, Lin further teaches a projector ([0008]) comprising: inherently, a light source; a light modulator (10) modulating light emitted from the light source to form an image on the reduction-side image formation plane; and the projection system according to claim 1-6, which projects the image.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained. 
Regarding claim 1, applicant/s argue, 
Independent claim 1 has been amended, as outlined above, to recited additional features. Amended claim 1 recites, among other things, "the first lens having positive power and a shape of a first meniscus" and "a shape of a second meniscus that is different from the shape of the first meniscus." The Office has not established that the combination of Lin and Narimatsu discloses this added feature. In fact, it is believed that the combination of Lin and Narimatsu does not disclose and would not have rendered obvious the subject matter recited in claim 1, as amended.
In particular, paragraph 0019 of Lin discloses that the lens L11 has a diameter of 80mm. Thus, the upper and lower halves of Lin's lens L11 have the same curvature from the diameter.  As such, Lin does not disclose different meniscus shapes.
Similarly, paragraph 0102 of Narimatsu discloses that the lens 28A has a diameter.
Thus, the upper and lower halves of Narimatsu lens 28A also have the same curvature represented by the diameter. As such, Narimatsu also does not disclose different meniscus shapes. Even if the lower portion of lens 28A is cut, any remaining part of the lower portion still has the curvature represented by the diameter, which the same curvature of the upper portion. Thus, even if the lower portion of lens 28A is cut, Narimatsu still does not disclose two different meniscus shapes.  (Remarks; p. 7-8).
Examiner respectfully disagrees.  Lin unambiguously teaches the first optical system (22 and/or G) includes a first lens (L13) disposed in a position closest to the enlargement side in the first optical system (22 and/or G) the first lens (L13) having positive power and a shape of a fist meniscus (L13), the second optical system (R) includes a mirror (R) having a concave curved surface, the third optical system (top half of L11) includes a second lens (top half of L11), the second lens (top half of L11) having negative power and a shape of a second meniscus that is different from the shape of the first meniscus (L13).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882